Exhibit 10.1

APOLLO GROUP, INC.

4025 South Riverpoint Parkway

Phoenix, AZ 85040

January 5, 2012

Mr. Charles B. Edelstein

Apollo Group, Inc.

4025 South Riverpoint Parkway

Phoenix, AZ 85040

Dear Chas:

The purpose of this letter is to document the understanding we have reached
concerning the termination of your full-time employment and transition to
part-time employment with Apollo Group, Inc. (the “Company”). The terms and
conditions governing your current full-time employment relationship with the
Company are set forth in your existing employment agreement with the Company
dated July 7, 2008, and subsequently amended on December 12, 2008, February 23,
2009 and April 24, 2009 and further clarified on September 29, 2010
(collectively the “Employment Agreement”). The terms of the Employment Agreement
(or any other agreement between you and the Company, including any outstanding
equity award agreements) that are not expressly modified or superseded by the
terms of this letter agreement (the “Transition Agreement”) will remain
unmodified and continue in full force and effect until their designated
termination or expiration dates. The capitalized terms used in this Transition
Agreement, to the extent not defined herein, will have the meanings assigned to
them in the Employment Agreement.

1. Continued Full-Time Employment. You will remain in full-time employment with
the Company until the earlier of (a) August 26, 2012 or (b) the date on which
your employment is sooner terminated under Section 2 below. Unless your
full-time employment with the Company is otherwise sooner terminated under
Section 2 below, you will continue as the Company’s Co-Chief Executive Officer
and a member of the Company’s Board of Directors until the close of business on
August 26, 2012.

For purposes of the current cash incentive plan in effect for the Company’s
executive officers for the 2012 fiscal year (the “FY 2012 Annual Incentive
Plan”), you will be deemed to satisfy the one-year service requirement upon your
continuation in the Company’s employ through the close of the 2012 fiscal year,
whether as a full-time employee under your Employment Agreement through
August 26, 2012 or pursuant to your part-time employment arrangement commencing
August 27, 2012 under this Transition Agreement. The actual bonus amount payable
to you under the FY 2012 Annual Incentive Plan upon such satisfaction of the
service requirement will be dependent upon (i) the level at which the applicable
performance goals are attained and (ii) the degree to which the Compensation
Committee of the Company’s Board of Directors exercises the negative discretion
it has reserved under the FY 2012 Annual Incentive Plan. Any such exercise of
negative discretion will be applied on a uniform basis to you and the other
executive officers of the Company participating in the FY 2012 Annual Incentive
Plan.



--------------------------------------------------------------------------------

2. Termination of Full-Time Employment. Your full-time employment with the
Company will continue through August 26, 2012, unless prior to such date:
(a) the Company terminates your employment for Cause, (b) your employment
terminates by reason of your death or Disability, (c) the Company terminates
your employment for any reason other than for Cause or (d) you terminate your
employment with or without Good Reason. Should your employment terminate for any
of the foregoing reasons prior to August 26, 2012, the provisions of your
Employment Agreement will govern any rights or entitlement you may have with
respect to your outstanding equity awards and any other additional severance
benefits, including any potential severance benefits under Section 8 of your
Employment Agreement.

This Transition Agreement shall constitute the “Notice of Non-Renewal” required
by Section 1 of the Employment Agreement, and no further notice of non-renewal
shall be required. Accordingly, unless sooner terminated, your employment
pursuant to the terms of the Employment Agreement will be deemed to have been
terminated by the Company, by reason of the foregoing non-renewal notice,
effective as of the close of business on August 26, 2012, and you will therefore
become entitled to receive the severance compensation described in Section 8(b)
of the Employment Agreement, subject to the conditions described therein and in
Section 5 of this Transition Agreement.

Upon the termination of your Employment Agreement on August 26, 2012, you will
immediately resign as the Company’s Co-Chief Executive Officer and will not hold
any other officer positions with the Company, and you will also as of such date
immediately resign from the Company’s Board of Directors.

Following the date of such resignations, you will no longer be subject to the
insider reporting and trading restrictions under Section 16 of the Securities
Exchange Act of 1934, as amended, except to the extent that you engage in a
non-exempt transaction in the Company’s Class A common stock following your
resignation date that is matchable against an opposite-way non-exempt
transaction in such stock in which you engaged within the preceding six
(6) months while still in executive officer status.

You will, during your period of part-time employment with the Company pursuant
to this Transition Agreement, continue to be a restricted person subject to the
Company’s insider trader policy.

3. Conversion to Part-Time Employment. Unless your employment with the Company
terminates earlier pursuant to Section 2 above, effective August 27, 2012 you
will become a part-time employee of the Company, and your commitment will be
permanently reduced to a level less than 20% of the average level of services
provided by you during the three (3)-year period preceding your conversion to
such part-time status. Accordingly, you will only be required to work, and you
will only work, thirty (30) hours per month during the term of your part-time
employment arrangement hereunder. Your part-time employment with the Company as
described below will continue through February 28, 2013, unless sooner
terminated by reason of (i) your election to terminate such arrangement upon
three (3) business days prior written notice to the Company, (ii) your death or
Disability or (iii) the Company’s immediate termination of your part-time
employment for Cause (except that for purposes of this Section 3, the definition
of “Cause” in Section 7(b)(i) of the Employment Agreement shall be revised to
delete clauses (F), (G) and (H) from such definition since those terms are only
applicable to you in your former position as Co-Chief Executive Officer). Upon
the termination of your part-time employment with the Company, you will no
longer render any services in any capacity to the Company or any of its
affiliates.



--------------------------------------------------------------------------------

The following provisions will govern your period of part–time employment:

(a) You will hold the title of Senior Advisor and Former Co-Chief Executive
Officer and will report directly to the Company’s Chief Executive Officer. The
Company’s Chief Executive Officer will, from time to time, delineate the
specific duties and responsibilities you will have during your period of
part-time employment and such duties shall be appropriate given your prior
position with and service to the Company.

(b) Your services as a part-time employee may be performed in person at the
Company’s offices in Chicago, Illinois, by telecommuting and/or while traveling
on Company business. You and the Company will take reasonable steps to ensure
you maintain connectivity via VPN and Blackberry or similar personal digital
assistant device, and you will retain possession of your Company-provided laptop
computer and I-Pad until your period of part-time employment ends, at which time
you shall return those devices to the Company. You will be provided with an
appropriate office at the Company’s offices in Chicago, Illinois and with
administrative support at such location as is adequate for the performance of
your duties hereunder.

(c) You will at all times during the part-time employment period remain subject
to the control and direction of the Company as to both the work to be performed
and the manner and method of performance. Your part-time work schedule will be
set by the Company from time to time on the basis of the normal work schedule in
effect for the Company’s other salaried employees. You will also remain subject
to all employee workplace rules and standards. You will keep an accurate record
of the hours you work each week and submit your recorded time for each week to
the Company within three (3) business days after the conclusion of that week.

(d) You will be compensated as a salaried employee at the monthly rate of
$10,500 based on the rate of $350 per hour for the thirty (30) hours of
part-time employment you are committed to render per calendar month. For any
partial calendar month during your period of part-time employment, both your
rate of monthly salary and work hour requirement will be appropriately
pro-rated. You will be paid your monthly salary in one or more increments each
month in accordance with the regular pay periods for the Company’s other
salaried employees. Each payment will be subject to the Company’s collection of
all applicable withholding taxes. In no event will any compensation you earn for
service in any calendar year within your part-time employment period be paid
later than March 15 of the succeeding calendar year.

(e) You will not be eligible to participate in any of the Company’s employee
benefit plans, including the group health plans, the term insurance and
disability plans, the non-qualified deferred compensation and profit-sharing
plans and the employee stock purchase plan, and you will not accrue any vacation
pay during you period of part-time employment. However, you may continue to make
pre-tax contributions to the Company’s 401(k) plan.

(f) You will not be eligible to receive any new equity awards, including
(without limitation) any awards for the 2013 fiscal year (which will be made in
June or July 2012) or for any subsequent fiscal year, or to participate in any
cash incentive plans for fiscal years beginning after August 31, 2012.

(g) Subject to applicable Company policies, including (without limitation) the
timely submission of appropriate documentation and expense reports, you will be
entitled to receive prompt reimbursement of all expenses reasonably incurred by
you in connection with the performance of your part-time duties hereunder or for
promoting, pursuing or otherwise furthering the business or interests of the
Company; provided, however, that any expenses in excess of $1,000 individually
or $10,000 in the aggregate, shall be submitted for approval and authorization
by the Company’s Chief Executive Officer prior to the incurrence of such
expenses. To obtain reimbursement for your expenses hereunder, you



--------------------------------------------------------------------------------

must submit appropriate evidence of each such expense within thirty (30) days
after the later of (i) your incurrence of that expense or (ii) your receipt of
the invoice or billing statement for such expense, and the Company shall provide
you with the requisite reimbursement within ten (10) business days thereafter;
provided, however, that no expense will be reimbursed later than the close of
the calendar year following the calendar year in which that expense is incurred.
The amount eligible for reimbursement hereunder in any calendar year during your
period of part-time employment will not affect the amount eligible for
reimbursement hereunder during any other calendar year, and you may not exchange
or liquidate your right to reimbursements hereunder for any other payment or
benefit.

(h) For the avoidance of doubt, the Company agrees that pursuant to Section 16
of the Employment Agreement you will be indemnified, defended, and held harmless
from and against any and all claims and/or liability arising from, as a result
of, or in connection with your service as a part-time employee to the same
extent as you were indemnified, defended, and held harmless in connection with
your service as Co-Chief Executive Officer.

4. COBRA Coverage. Assuming your service under the Employment Agreement
continues until August 26, 2012, your coverage under the Company’s health care
plans will terminate on August 31, 2012 as a result of your conversion to
limited part-time employee status on August 27, 2012. Pursuant to the provisions
of Section 8(b)(iii) of the Employment Agreement, you will be entitled to
reimbursement of your COBRA coverage costs for the period of coverage commencing
September 1, 2012 and continuing until the earliest to occur of (i) eighteen
(18) months of such reimbursed COBRA coverage costs, (ii) the date you are no
longer eligible for COBRA coverage or (iii) the date you become eligible for
COBRA coverage under a successor employer health care plan (as to which event
you shall provide the Company with written notice within ten (10) calendar
days). The reimbursement of your COBRA coverage costs will be governed by the
express terms and conditions of Section 8(b)(iii) of the Employment Agreement,
and nothing in this Transition Agreement shall modify, alter or supersede those
terms and conditions.

5. Severance Package. Should (i) your employment with the Company terminate
prior to August 26, 2012 by reason of a unilateral termination effected by the
Company for any reason other than Cause, death or Disability or by reason of
your resignation for Good Reason or (ii) your employment pursuant to the terms
of the Employment Agreement terminates at the close of business on August 26,
2012 by reason of the Notice of Non-Renewal provided in Section 2 of this
Transition Agreement, then you will be entitled to receive the Accrued
Obligations and the severance compensation described in Section 8(b) of the
Employment Agreement, subject to the conditions described therein and in this
Section 5 and payable in accordance with the terms of the Employment Agreement.
For avoidance of doubt, you and the Company agree that such severance
compensation under Section 8(b) of the Employment Agreement consists of the
following:

 

  •  

a cash severance amount (the “Cash Severance Benefit”) equal to (A) two times
the rate of Base Salary in effect for you on your termination date plus (B) two
times the average of your actual Annual Bonuses for the 2009, 2010 and 2011
fiscal years, with such amounts to be paid as follows: on March 1, 2013 (or upon
your death, if earlier), you will receive in a lump sum the installments of your
Cash Severance Benefit that would have otherwise been paid to you during the
period from August 27, 2012 through February 28, 2013 in the absence of the
delayed payment provisions of Section 14(b) of your Employment Agreement, and
the balance will be paid in successive equal installments over the Company’s
regular pay periods for salaried employees during the period from March 1, 2013
to August 31, 2013, with the first such installment to be paid on the first such
regularly-scheduled pay day for the Company’s salaried employees after March 1,
2013 and the last such installment to be paid on the regularly-scheduled pay day
for salaried employee coincident with or closest to August 31, 2013, and



--------------------------------------------------------------------------------

  •  

the accelerated vesting of the remaining unvested balance (if any) of your
Initial Option Grant.

Although Section 8(b)(ii) of the Employment Agreement also provides for one
hundred percent accelerated vesting of both your Initial RSU Award and
Supplemental Award, you hereby acknowledge that those two awards have already
vested in full, and the vesting acceleration provisions of your Employment
Agreement are no longer applicable to those two awards.

The reimbursement of COBRA coverage costs to which you are entitled under
Section 8(b)(iii) of the Employment Agreement will be satisfied through the
reimbursement arrangement set forth in Section 4 of this Transition Agreement.

As a condition to your right to receive the Cash Severance Benefit, you must
execute and deliver to the Company a general release in the form of attached
Exhibit A to this Transition Agreement, with such release to be dated
February 21, 2013, and such release must become effective and enforceable by you
not revoking it within the seven (7)-day period in which you have to revoke it
after signing. You must also continue to comply with the restrictive covenants
set forth in Section 10 of the Employment Agreement.

Each payment of your Cash Severance Benefit will be subject to the Company’s
collection of all applicable withholding taxes, and you will only receive the
net amount remaining after such taxes have been withheld.

The fact that for the avoidance of doubt certain severance terms have been
explicitly set forth above shall not affect any rights you may have in the event
the Employment Agreement terminates prior to August 26, 2012 because of your
death or Disability.

6. Exercise Period Following Termination of Employment. Your Initial Option
Grant covering 1,000,000 shares of the Company’s Class A common stock will
remain outstanding during the period of your part-time employment. Pursuant to
the terms of the grant agreement for your Initial Option Grant, you will have a
three (3)-month period measured from the date on which your employment with the
Company terminates in which to exercise your Initial Option Grant (or twelve
(12)-month in the event your employment terminates by reason of death or
Disability), but in no event may your Initial Option Grant be exercised after
the expiration date of the maximum six (6)-year option term. Accordingly, if
your period of part-time employment pursuant to this Transition Agreement
continues until the scheduled February 28, 2013 termination date, you will have
a three-month period measured from that date (i.e., until May 27, 2013) in which
to exercise the outstanding balance of your Initial Option Grant. Should (i) the
Company terminate your employment under the Employment Agreement for any reason
other than Cause, death or Disability prior to August 26, 2012 or (ii) you
resign for Good Reason under the Employment Agreement before August 26, 2012,
then the period for exercising your Initial Option Grant will automatically be
extended until the close of business on May 27, 2013.

7. Partial Waiver of Section 409A Gross-Up. You will continue to be entitled to
the 409A Tax Goss-Up Payment protection provided pursuant to Section 14(c) of
the Employment Agreement to the extent you incur a penalty tax under Code
Section 409A with respect to the compensation arrangements in effect for you
under the Employment Agreement or otherwise implemented in connection with your
service as a full-time employee through the August 26, 2012 termination date of
the Employment Agreement. Such 409A Tax Gross-Up Payment protection provided



--------------------------------------------------------------------------------

by Section 14(c) of the Employment Agreement will survive the termination of
that agreement. However, you hereby waive (and release the Company from) any
right or entitlement you may have to any further 409A Tax Gross-Up Payment
protection with respect to any penalty tax or other liability you incur under
Code Section 409A that is attributable to any services you render as a part-time
employee that do not strictly comply with the terms of this Transition
Agreement, including (without limitation) any Code Section 409A penalty tax or
liability that may arise in the event your separation from service date for Code
Section 409A purposes is deemed to have been extended beyond August 26, 2012
because you performed services during your part-time employment period at a
level in excess of the thirty (30) hours per month required of you under this
Transition Agreement without the Company’s written consent. Accordingly, you
shall assume full responsibility for any Code Section 409A penalty taxes or
liabilities that may be triggered as a result of any services you render as a
part-time employee that do not strictly comply with the terms of this Transition
Agreement, and you hereby acknowledge and agree that you will not be entitled to
any additional payments from the Company pursuant to Section 14(c) of the
Employment Agreement or otherwise in the event you incur any penalty tax or
other liability under Code Section 409A arising out of such unauthorized
services.

8. Legal Fees. The Company will pay or reimburse you for the reasonable legal
fees you incur in connection with the preparation and negotiation of this
Transition Agreement. Such payment or reimbursement will be made within thirty
(30) days after submission by you of documentation of such legal fees, but not
later than March 15, 2012.

9. Non-Renewal of Employment Agreement. Your Employment Agreement will not be
renewed upon the expiration of its initial four (4)-year term on August 26,
2012, and your Employment Agreement will accordingly terminate and cease to have
any force or effect at the close of business on that date, except that (a) the
restrictive covenants set forth in Section 10 of your Employment Agreement will
continue to be binding upon you during your period of part-time employment
pursuant to this Transition Agreement and for the one (1)-year period measured
from the date you cease your-part employment with the Company and (b) Sections
8, 9, 13, 14, 16, 17, 19, 21, 22, 25 and 26 of your Employment Agreement will
also survive the termination of your Employment Agreement, subject to the
modification to Section 14(c) of the Employment Agreement set forth in Section 7
of this Transition Agreement. In addition, you will remain subject to the
applicable provisions of your Proprietary Information Agreement with the
Company.

10. Public Announcement. The Company will provide you with a reasonable
opportunity to review and provide input into the 8-K filing that will be made by
the Company in connection with the parties entering into this Transition
Agreement, and with respect to any other public announcement made in connection
with your transition and departure from the Company.

 

Sincerely

/s/ Gregory W. Cappelli

Title:  

Co-Chief Executive Officer



--------------------------------------------------------------------------------

ACCEPTANCE

I hereby accept the foregoing terms and conditions of this Transition Agreement
governing my resignation as the Company’s Co-Chief Executive Officer and a
member of the Company’s Board of Directors effective as of the close of business
on August 26, 2012, and my conversion to part-time employment with Apollo Group,
Inc. as Senior Advisor and Former Co-Chief Executive Officer, effective
August 27, 2012, and agree that my existing Employment Agreement will not be
renewed and will accordingly terminate on August 26, 2012. I also agree that
(i) the restrictive covenants set forth in Section 10 of my Employment Agreement
shall continue to be binding upon me during my period of part-time employment
pursuant to this Transition Agreement and for the one (1)-year period measured
from the date I cease such part-time employment with the Company, (ii) Sections
8, 9, 13, 14, 16, 17, 19, 21, 22, 25 and 26 of my Employment Agreement will also
survive the termination of my Employment Agreement, subject to the modification
to Section 14(c) of the Employment Agreement set forth in Section 7 of this
Transition Agreement, (iii) I shall also remain subject to the applicable
provisions of my Proprietary Information Agreement with the Company, and (iv) I
will assume full responsibility for any Code 409A penalty taxes or liabilities
that may be triggered as a result of any services I render as a part-time
employee that do not strictly comply with the terms of this Transition
Agreement.

 

/s/ Charles B. Edelstein

Charles B. Edelstein Dated: January 5, 2012



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AGREEMENT

This AGREEMENT is made as of February 21, 2013, by and between Charles B.
Edelstein (“Executive”), and Apollo Group, Inc. (the “Company”).

In consideration for the severance benefits offered by the Company to Executive
pursuant to Section 8 of his Employment Agreement with the Company dated July 7,
2008 and subsequently amended on December 12, 2008, February 23, 2009 and
April 24, 2009 and further clarified on September 29, 2010 (collectively, the
“Employment Agreement”), Executive agrees as follows:

1. Termination of Employment. Executive acknowledges that his full-time
employment with the Company terminated on August 26, 2012 and he currently
remains in part-time employment with the Company pursuant to the terms of his
Transition Agreement with the Company dated January 5, 2012 (the “Transition
Agreement”). Executive agrees that he has received all wages and accrued but
unpaid vacation pay earned by him through the date of this Agreement, other than
any unpaid wages attributable to his part-time employment during the payroll
period in which this Agreement is executed.

2. Waiver and Release.

(a) Except as set forth in Section 2(b), which identifies claims expressly
excluded from this release, Executive hereby releases the Company, all
affiliated companies, and their respective officers, directors, agents,
employees, stockholders, successors and assigns from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorney fees, damages,
indemnities and obligations of every kind and nature, in law, equity or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising from or relating to Executive’s employment with the Company
through the date of this Agreement and the termination of his full-time
employment with the Company and his executive officer positions on August 26,
2012, including (without limitation): claims of wrongful discharge, emotional
distress, defamation, fraud, breach of contract, breach of the covenant of good
faith and fair dealing, discrimination claims based on sex, age, race, national
origin, disability or any other basis under Title VII of the Civil Rights Act of
1964, as amended, the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), the Americans with Disability Act, the Employee Retirement Income
Security Act, as amended, the Equal Pay Act of 1963, as amended, and any similar
law of any state or governmental entity, any contract claims, tort claims and
wage or benefit claims, including (without limitation) claims for salary,
bonuses, commissions, equity awards (including stock grants, stock options and
restricted stock units), vesting acceleration, vacation pay, fringe benefits,
severance pay or any other form of compensation.

(b) The only claims that Executive is not waiving and releasing under this
Agreement are claims he may have for (1) unemployment, state disability,
worker’s compensation, and/or paid family leave insurance benefits pursuant to
the terms of applicable state law; (2) continued coverage under the
Company-sponsored group health benefit plans pursuant to his rights under the
federal law known as “COBRA” and/or under an applicable state law
counterpart(s); (3) any benefits entitlements that are vested and unpaid as of
his termination date pursuant to the terms of a Company-sponsored benefit plan;
(4) any benefits or rights to which he is entitled pursuant to Section 8 of the
Employment Agreement or pursuant to the terms of his presently-outstanding
equity awards from the Company, including the post-employment exercise rights
set forth in Section 6 of the Transition Agreement, or his rights to
indemnification pursuant to Section 16 of the Employment Agreement or his rights
to certain tax gross-up payments pursuant to Section 14(c) of the Employment
Agreement, subject to the modification set forth in Section 7 of the Transition
Agreement, (5) violation of any federal state or local statutory



--------------------------------------------------------------------------------

and/or public policy right or entitlement that, by applicable law, is not
waivable; and (6) any wrongful act or omission occurring after the date he
executes this Agreement. In addition, nothing in this Agreement prevents or
prohibits Executive from filing a claim with the Equal Employment Opportunity
Commission (EEOC) or any other government agency that is responsible for
enforcing a law on behalf of the government and deems such claims not waivable.
However, because Executive is hereby waiving and releasing all claims “for
monetary damages and any other form of personal relief” (per Section 2(a)
above), he may only seek and receive non-personal forms of relief from the EEOC
and similar government agencies.

(c) Executive represents that he has not filed any complaints, charges, claims,
grievances, or lawsuits against the Company and/or any related persons with any
local, state or federal agency or court, or with any other forum.

(d) Executive acknowledges that he may discover facts different from or in
addition to those he now knows or believes to be true with respect to the
claims, demands, causes of action, obligations, damages, and liabilities of any
nature whatsoever that are the subject of this Agreement, and he expressly
agrees to assume the risk of the possible discovery of additional or different
facts, and agrees that this Agreement shall be and remain in effect in all
respects regardless of such additional or different facts. Executive expressly
acknowledges that this Agreement is intended to include, and does include in its
effect, without limitation, all claims which Executive does not know or suspect
to exist in his favor against the Company and/or any related persons at the
moment of execution thereof, and that this Agreement expressly contemplates
extinguishing all such claims.

(e) Executive understands and agrees that the Company has no obligation to
provide him with any severance benefits under the Employment Agreement unless he
executes this Agreement. Executive also understands that he has received or will
receive, regardless of the execution of this Agreement, all wages and
reimbursements owed to him, together with any accrued but unpaid vacation pay,
less applicable withholdings and deductions, earned through the date of this
Agreement. Nothing in this Agreement shall affect, impair or waive the
Executive’s right to receive any wages that become due and payable to him after
the date of this Agreement by reason of his continued part-time employment
pursuant to the Transition Agreement.

(f) This Agreement is binding on Executive, his heirs, legal representatives and
assigns.

3. Entire Agreement. This Agreement, the Employment Agreement and the Transition
Agreement constitute the entire understanding and agreement between Executive
and the Company in connection with the matters described, and replaces and
cancels all previous agreements and commitments, whether spoken or written, with
respect to such matters. Nothing in this Agreement supersedes or replaces any of
Executive’s obligations under his Employment Agreement or Transition Agreement
that survive his termination of employment, including, but not limited to
(i) his (and the Company’s) agreement to arbitrate disputes, (ii) his
restrictive covenants under Section 10 of the Employment Agreement and (iii) his
obligations under Section 9 of the Employment Agreement, his existing
Proprietary Information Inventions Agreement with the Company and any other
obligations not to use or disclose Company confidential and/or proprietary
information.

4. Modification in Writing. No oral agreement, statement, promise, commitment or
representation shall alter or terminate the provisions of this Agreement. This
Agreement cannot be changed or modified except by written agreement signed by
Executive and authorized representatives of the Company.



--------------------------------------------------------------------------------

5. Governing Law; Jurisdiction. This Agreement shall be governed by and enforced
in accordance with the laws of the State of Arizona.

6. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

7. No Admission of Liability. This Agreement does not constitute an admission of
any unlawful discriminatory acts or liability of any kind by the Company or
anyone acting under its supervision or on its behalf. This Agreement may not be
used or introduced as evidence in any legal proceeding, except to enforce or
challenge its terms.

8. Acknowledgements. Executive is advised to consult with an attorney of his
choice prior to executing this Agreement. By signing below, Executive
acknowledges and certifies that he:

(a) has read and understands all of the terms of this Agreement and is not
relying on any representations or statements, written or oral, not set forth in
this Agreement;

(b) has been provided a consideration period of twenty-one calendar days within
which to decide whether he will execute this Agreement and that no one hurried
him into executing this Agreement;

(c) is signing this Agreement knowingly and voluntarily; and

(d) has the right to revoke this Agreement within seven (7) days after signing
it, by delivering written notice of revocation, by FAX, personal delivery or
certified mail, to the Company’s Senior Vice President, Human Resources, at the
Company’s principal offices at 4025 South Riverpoint Parkway, Phoenix, Arizona
85040. Unless the Executive revokes this Agreement upon such written notice
delivered to the Company’s Senior Vice President, Human Resources, prior to the
expiration of the seven (7)-day revocation period, this Agreement and the
general release hereunder shall become effective and enforceable at 12:01 AM on
the eighth (8th) calendar day after the calendar day on which Executive has
timely signed this Agreement (the “Effective Date”). Such Effective Date will be
extended to the next business day should it fall on a Saturday, Sunday or
holiday recognized by the U.S. Postal Service.

Because of the revocation period, the Company’s obligations to provide the
Executive with any of the severance benefits set forth in Section 8 of the
Employment Agreement shall not become effective or enforceable until this
Agreement becomes effective and enforceable on the Effective Date.

I HAVE READ, UNDERSTAND AND VOLUNTARILY ACCEPT AND AGREE TO THE ABOVE TERMS

 

CHARLES B. EDELSTEIN    

 

    Date: February 21, 2013 Signature    